 

Case 1:16-cr-00011-GBD Docume Pieckesn0 Page Tort
iusbc SDRY

   

EL ate EERIE:

UNITED STATES DISTRICT COURT ae
SOUTHERN DISTRICT OF NEW YORK as. SEP 0 8 2020 20:

33 A & < &
44,47 °
eee ee ee ee ee ee ee eee eee eee Noe ake erecta

UNITED STATES OF AMERICA,
-against- : ORDER
ALEXANDER GUERRA, : 16 Crim. 11 (GBD)

Defendant.

GEORGE B. DANIELS, United States District Judge:
The status conference scheduled for September 16, 2020 is adjourned to December 9, 2020
at 10:00 am. On the Government’s motion, time is excluded in the interest of justice pursuant to

the Speedy Trial Act, 18 U.S.C. § 3161(h)(7)(A), until that time.

Dated: New York, New York
September 8, 2020
SO ORDERED.

Gag, & Dorney

B. DANIELS
hed States District Judge

 

 
